DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 8, 9, 10, 11, 12, 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al, U.S. 7,971,646.
Murray et al. discloses in figures 7-10 a system for controlling fluid flow inside a tubular (casing 74; col. 4, lines 32-36; col. 9, lines 17-21); in a wellbore, comprising, a sleeve (fig 7, tubular 128) positioned for positioning in the tubular (74), wherein the sleeve comprises an internal bore and at least one a port (fig 7, 126) for fluid flow between the internal bore of the sleeve (128) and an inside of the tubular (below and inside casing 74); a receiver (sleeve 110, col. 5,  line 65 – col. 6 line 17) positioned in the internal bore of the sleeve  wherein the tubular (74), sleeve (128) and receiver (110) form a unit for insertion into the wellbore, wherein the receiver (110) comprises a first orifice (fig 7, 120) and a second orifice (fig 7, 122) spaced axially from the first orifice (120), each of the first orifice and the second orifice (122) for fluid flow between the internal bore of the sleeve (128) and the port (126) of the sleeve (128), and wherein the first orifice (120) is unaligned (fig 7) with the port (126) of the sleeve (128) and 
Murray et al. discloses the alignment (fig 8) of the first orifice (120) with the port (126) of the sleeve (128) opens a fluid flow path between the internal bore of the sleeve (128), the first orifice (120), the port (126) of the sleeve (128), and the inside of the tubular (74), wherein the portion of the receiver (110) covering the port (126) blocks fluid flow between the internal bore of the sleeve (128) and the port (126) of the sleeve (128).
	Murray et al. discloses (col. 6, lines 2-14) a plurality of first orifice (ports 120) located around a circumference of the receiver (110) at a first axial location on the receiver and, wherein the sleeve (128) comprises a plurality of ports (126), and wherein all of the orifices (120 moves into alignment with the ports (126) via movement of the receiver (110) in the first direction (col. 6, lines 10-14).
	Murray et al. discloses sleeve (128) comprises a first and second no-go shoulders (travel stops 114 or 116) that engages with a portion of the receiver (110) to prevent further movement of the receiver in the second direction which the first orifice is out of alignment (fig 7) with the at least one port of the sleeve and when in alignment with the port (fig 8).
	Murray et al. discloses the receiver having longitudinal length and the first orifice (120) is at a first axial location on the longitudinal length and the second orifice (122) is at a second axial location on the longitudinal length.
.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. U.S. 7,971,646 in view of Freiheit et al., U.S. 2003/0019630.
Murray et al. discloses a shifting the tool (not shown; col. 6, lines 10-14) and the receiver (110) having a comprises an attaching portion (grooves 136, 138) for engaging a shifting the tool for bidirectional movement of the receiver but does not disclose the shifting tool having a distal end for engaging the attaching portion.
Freiheit et al. teaches that it is well known to use of bidirectional shifting tool (fig 3, 400; [0025]) for shifting a sleeve valve (fig 1, sleeve 206; [0020]) having upper and lower engagement surfaces ([0028]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of a well known shifting tool not shown by Murray et al. and as taught by Freiheit et al. to achieve predictable results.
s 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. U.S. 7,971,646 alone.
Murray et al. discloses a mechanical isolation device (sliding sleeve valves; col. 2, lines 7-13).
Murray et al. discloses all the claimed limitation as noted above including the sleeve, receiver and orifices in the embodiment for comparison above but does not specifically stat a cementing operation but does discloses in figures 1-6 the use of an orifices of a receiver and sleeve used for a cementing operation (col. 3, lines 65-67; col. 4, lines 32-36).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to make use of the device disclosed by Murray et al. for cementing to achieve predictable results. Moreover the description is illustrative of the preferred embodiment and many modifications may be made by those skilled in the art without departing from the invention whose scope is to be determined from the literal and equivalent scope of the claims.

Allowable Subject Matter
Claims 5, 6, 7, 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
25 February 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676